
	
		II
		111th CONGRESS
		1st Session
		S. 2703
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Whitehouse (for
			 himself and Mr. Reed) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To renew the temporary suspension of duty on Pigment
		  Yellow 154.
	
	
		1.Pigment Yellow 154
			(a)In
			 generalHeading 9902.32.18 of the Harmonized Tariff Schedule of
			 the United States (relating to Pigment Yellow 154) is amended by striking the
			 date in the effective column period and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
